   Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 1 of 18 PageID #:1213



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STEVEN WISHNIA,                                   )
                                                  )
               Plaintiff,                         )
                                                  )          No. 18 C 4333
       v.                                         )
                                                  )          Judge Sara L. Ellis
SIGNATURE BANK,                                   )
                                                  )
               Defendant.                         )

                                    OPINION AND ORDER

       After Ronald Spielman and his co-borrowers defaulted on their obligations under a loan

agreement with Defendant Signature Bank (“Signature”), Signature applied the funds in

Spielman’s IRA, held at Signature, to the outstanding obligations. Spielman maintains that

Signature did not have the right to use the IRA to setoff the outstanding obligations. Plaintiff

Steven Wishnia, who purchased an assignment of Spielman’s claims against Signature arising

from the allegedly improper setoff, has filed a third amended complaint (“TAC”) against

Signature, asserting claims for breach of contract, breach of fiduciary duty, conversion, and

promissory estoppel. Signature moves to dismiss the TAC pursuant to Federal Rule of Civil

Procedure 12(b)(6). But because Wishnia has sufficiently alleged the elements of each claim,

with Signature’s arguments for dismissal more appropriate for consideration after discovery and

on a more fully-developed record, the Court denies Signature’s motion and allows the TAC to

proceed.
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 2 of 18 PageID #:1214



                                         BACKGROUND 1

        Ronald Spielman was the president and owner of Sound Solutions Windows & Doors,

LLC (“Sound Solutions”), Armaclad Doors & Windows, LLC (“Armaclad”), and Chicago Lead

Safe Windows and Doors, LLC (“Chicago Lead”). In November 2008, Sound Solutions and

Armaclad entered into a Loan and Security Agreement (the “Loan Agreement”) with Signature.

In § 5 of the Loan Agreement, Sound Solutions and Armaclad granted security interests to

Signature in certain property, with the Loan Agreement defining “Collateral” as that property

described in § 5, “together with all other real or personal property of any Obligor or any other

Person now or hereafter pledged to Lender to secure, either directly or indirectly, repayment of

any of the Obligations.” Doc. 38-2 at 39. The Loan Agreement specified what constituted an

Event of Default and provided various actions Signature could take upon the declaration of such

an Event of Default. Among other things, it provided:

                Upon the occurrence and during the continuation of an Event of
                Default, Lender is hereby authorized, without notice or demand
                and without affecting the liability of a Borrower hereunder, to, at
                any time and from time to time, (i) renew, extend, accelerate or
                otherwise change the time for payment of, or other terms relating
                to, a Borrower’s Obligations or otherwise modify, amend or
                change the terms of any promissory note or other agreement,
                document or instrument now or hereafter executed by a Borrower
                and delivered to Lender; . . . (iii) take and hold security or
                collateral for the payment of a Borrower’s Obligations hereunder
                or for the payment of any guaranties of a Borrower’s Obligations
                or other liabilities of a Borrower and exchange, enforce, waive and
                release any such security or collateral; (iv) apply such security or
                collateral and direct the order or manner of sale thereof as Lender,
                in its sole discretion, may determine; and (v) settle, release,

1
  The facts in the background section are taken from Wishnia’s TAC and exhibits attached thereto and are
presumed true for the purpose of resolving Signature’s motion to dismiss. See Virnich v. Vorwald, 664
F.3d 206, 212 (7th Cir. 2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d
779, 782 (7th Cir. 2007). A court normally cannot consider extrinsic evidence without converting a
motion to dismiss into one for summary judgment. Hecker v. Deere & Co., 556 F.3d 575, 582–83 (7th
Cir. 2009). Where a document is referenced in the complaint and central to plaintiff’s claims, however,
the Court may consider it in ruling on the motion to dismiss. Id.
                                                   2
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 3 of 18 PageID #:1215



                compromise, collect or otherwise liquidate a Borrower’s
                Obligations and any security or collateral therefor in any manner,
                without affecting or impairing the obligations of the other
                Borrowers.

Id. § 18(d). As Borrowers, Sound Solutions and Armaclad agreed that

                [e]ach Borrower hereby waives the benefit of any law that would
                otherwise restrict or limit Lender or any affiliate of Lender in the
                exercise of its right, which is hereby acknowledged and agreed to,
                to set-off against the Obligations, without notice at any time
                hereafter, any indebtedness, matured or unmatured, owing by
                Lender or such affiliate of Lender to such Borrower, including,
                without limitation any deposit account at Lender or such affiliate.

Id. § 28(c). The Loan Agreement further provided that it and the Other Agreements “may not be

modified, altered or amended except by an agreement in writing signed by each Borrower or

such other Person who is a party to such Other Agreement and Lender.” 2 Id. § 22.

        In July 2009, the parties entered into a First Amendment to the Loan Agreement, adding

Chicago Lead as a Borrower. In July 2010, Sound Solutions, Armaclad, Chicago Lead, and

Spielman entered into a Second Amendment and Waiver to the Loan Agreement, adding

Spielman as a Borrower. The Second Amendment provided that certain sections of the Loan

Agreement, specifically § 5, 6, 8, 9 (other than 9(f)), 11 (except for 11(g) and 11(m)), 12, 13, and

14, did not apply to Spielman. Among other things, this excluded Spielman from the grant of

security interests to Signature as provided in § 5 of the Loan Agreement. The parties also

entered into several additional amendments to the Loan Agreement, due in part to Sound

Solutions’ declining financial condition and Signature’s resulting demands for additional funds


2
  The Loan Agreement defined Other Agreements as “all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust deeds, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements, leases, financing statements,
subordination agreements, and all other writings heretofore, now or from time to time hereafter executed
by or on behalf of a Borrower or any other Person and delivered to Lender or to any parent, affiliate or
subsidiary of Lender in connection with the Obligations or the transactions contemplated hereby, as each
of the same may be amended, modified or supplemented from time to time.” Doc. 38-2 at 45.
                                                    3
   Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 4 of 18 PageID #:1216



to avoid a formal declaration of default. For example, Spielman and his companies assigned

several life insurance policies to Signature, including one on his mother’s life. After her death in

January 2012, Signature received the death benefit on that policy of $2.7 million and applied it to

the loan balance.

       Spielman’s mother also had an IRA at High Tower Securities, which had a balance of

approximately $1.5 million and named Spielman as the designated beneficiary. Spielman

inherited the IRA upon her death. In reviewing Spielman’s personal financial statements,

Signature learned of the inherited High Tower IRA. In February or March 2013, Signature

requested that Spielman meet with Michael O’Rourke, its president and CEO, and Peter Olsen,

its Senior Vice President responsible for administering the Sound Solutions loan. O’Rourke and

Olsen expressed Signature’s request that Spielman transfer the High Tower IRA to a new IRA at

Signature “as a sign of ‘good faith’ and to increase Signature Bank’s overall asset base and

lending capacity.” Doc. 38 ¶ 20. O’Rourke, Olsen, and Spielman reached a verbal agreement

for Spielman to transfer the IRA to Signature, which Signature would treat as an inherited IRA

and from which Signature would not seek recourse to offset or reduce the debt under the Loan

Agreement. After consulting with counsel, Spielman asked Signature for a letter confirming that

Signature would not treat the IRA as security or subject it to attachment or setoff. Olsen drafted

a letter on March 8, 2013, which Spielman’s counsel revised. Olsen sent Spielman an executed

letter (the “Confirmation Letter”), dated March 8 but sent on March 14. The Confirmation Letter

identified the IRA in the subject line and stated:

               Please accept this letter as confirmation that the subject account is
               expressly excluded from the security interest granted by that
               certain Loan and Security Agreement dated as of November 28,
               2008 between Signature Bank, Sound Solutions Windows &
               Doors, LLC and Armaclad Windows & Doors, LLC, as such
               agreement has been or may be amended, and does not constitute

                                                     4
   Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 5 of 18 PageID #:1217



               “Collateral” as that term is defined in such agreement or as
               security for any other obligations owed by Sound Solutions
               Windows & Doors, LLC, Armaclad Windows & Doors, LLC,
               Chicago Lead Safe Window Services, LLC and/or Ronald
               Spielman to Signature Bank. In addition, Signature Bank hereby
               waives any rights of offset it may have against the subject account
               under applicable law or otherwise.

Doc. 38-8. Spielman signed the Confirmation Letter and sent it back to Olsen. He thereafter

liquidated the securities in the High Tower IRA and wired the funds to Signature for deposit into

a rollover IRA in his name. Signature created this account on March 15, 2013, and had Spielman

complete a traditional IRA application. The application listed Signature as the custodian/trustee

and specified that Spielman received a copy of IRS Form 5305 or 5305-A, by which Spielman

agreed to be bound. These IRS forms provide, among other things, that the depositor’s interest

in the account is nonforfeitable. After moving the IRA to Signature, Spielman occasionally

authorized withdrawals from that account to Sound Solutions’ or other accounts held at

Signature.

       On January 22, 2014, Signature issued a formal notice of default under the Loan

Agreement after Sound Solutions’ business rapidly declined. Signature continued to allow

Sound Solutions to operate under certain restrictions, including the retention of a turnaround

management consultant and stringent reporting requirements. Sound Solutions’ business

continued to decline, however, causing Signature to issue another formal notice of default on

April 23, 2014. In June, Signature stopped all funding to Sound Solutions and began exercising

its rights to liquidate Sound Solutions’ collateral. Sound Solutions ceased active business

operations the same month.

       In early August, Spielman spoke with Olsen and requested that Signature transfer

$50,000 from the IRA to his personal account. Several days later, Olsen contacted Spielman to

demand that Spielman consent to the transfer of $200,000 from the IRA to the outstanding
                                                5
   Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 6 of 18 PageID #:1218



balance under the Loan Agreement. Spielman refused and sent an email on August 5 demanding

that Signature transfer all of the funds in the IRA to his wife’s personal checking account.

Signature did not respond and did not transfer the funds to his wife’s account. Instead, that same

day, Signature applied the remaining funds in the IRA account, approximately $428,000, to the

balance under the Loan Agreement. On August 8, Spielman sent an email to O’Rourke, Olsen,

and Bryan Duncan, Signature’s Executive Vice President, indicating that the August 5, 2014

setoff breached Signature’s contractual obligations and demanding that Signature reverse the

setoff. Spielman’s lawyer sent a similar demand to Duncan on August 21, 2014. Signature has

failed to refund the $428,000 to Spielman.

       On March 30, 2018, Wishnia entered into an assignment agreement with Spielman, by

which he purchased an assignment of all claims and causes of action Spielman has against

Signature arising from the August 5, 2014 setoff. This case followed.

                                     LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads




                                                 6
     Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 7 of 18 PageID #:1219



factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

I.      Breach of Contract (Count I)

        In his claim for breach of contract, Wishnia alleges that Signature breached its agreement

in the Confirmation Letter not to use the IRA to setoff any obligation owed by Spielman or his

companies under the Loan Agreement. Signature argues that this claim fails for several reasons:

(1) the Confirmation Letter did not legally modify the Loan Agreement; (2) to the extent the

Confirmation Letter did modify the Loan Agreement, Illinois law bars the claim; and (3) to the

extent the Confirmation Letter constitutes a separate contract, it did not prevent Signature from

exercising its rights under the Loan Agreement to change the terms of any other agreement and

use the IRA to setoff the outstanding obligations under the Loan Agreement. The Court

addresses these arguments in turn.

        A.     Modification

        First, the Court must determine whether to treat the Confirmation Letter as a separate

contract between Signature and Spielman or a modification of the Loan Agreement. Illinois law

treats a modification as “a change in one or more respects which introduces new elements into

the details of the contract, or cancels some of them, but leaves the general purpose and effect

undisturbed.” Urban Sites of Chicago, LLC v. Crown Castle USA, 979 N.E.2d 480, 492, 2012 IL

App (1st) 111880, 365 Ill. Dec. 876 (2012). Although the Confirmation Letter did not take the

same form as the executed amendments to the Loan Agreement, it served the same purpose as

those amendments: to change certain terms of the Loan Agreement with respect to how Signature

would treat the IRA when placed under its control while leaving the general purpose and effect



                                                 7
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 8 of 18 PageID #:1220



of the Loan Agreement undisturbed. The Confirmation Letter specified that Signature did not

have a security interest in the IRA, the IRA did not constitute Collateral as defined by the Loan

Agreement, and Signature waived any right to offset it might have under applicable law or

otherwise, such as that provided by the Loan Agreement. Although the Second Amendment

already provided that Signature’s security interest in Collateral, as defined in the Loan

Agreement, did not extend to Spielman, the Second Amendment did not affect Signature’s

ability to execute against other collateral held by Spielman in the case of an Event of Default or

its right to setoff against Spielman’s accounts. 3 The Confirmation Letter did, however, and so

amounted to a modification of the Loan Agreement because Signature and Spielman agreed “to

alter a contractual provision or to include additional obligations, while leaving intact the overall

nature and obligations of the original agreement.” Schwinder v. Austin Bank of Chicago, 809

N.E.2d 180, 189, 348 Ill. App. 3d 461, 284 Ill. Dec. 58 (2004).

        Wishnia responds that because the Confirmation Letter is only between Spielman and

Signature and was executed at a different time than the Loan Agreement, the Confirmation Letter

cannot be considered a single contract with the Loan Agreement. See United Cent. Bank v.

Kanan Fashions, Inc., No. 10 C 331, 2011 WL 686810, at *5–6 (N.D. Ill. Feb. 18, 2011)

(rejecting argument that four loan agreements should be deemed a single contract where they

were entered over a period of years, had different purposes, and were between different parties).

But here, the Court cannot find the two to constitute separate contracts, where the Confirmation


3
  Wishnia argues that Signature had no right to setoff against the IRA under the Loan Agreement because
it held the IRA as a custodian/trustee. But the waiver language in the Loan Agreement provides that the
Borrowers “waive the benefit of any law that would otherwise restrict or limit Lender . . . in the exercise
of its right, which is hereby acknowledged and agreed to, to set-off against the Obligations.” Doc. 38-2
§ 28(c). Illinois law recognizes the right of parties to contract around statutory provisions unless doing so
violates public policy, see Progressive Universal Ins. Co. of Ill. v. Liberty Mut. Fire Ins. Co., 828 N.E.2d
1175, 1180, 215 Ill. 2d 121, 293 Ill. Dec. 677 (2005), and Wishnia does not provide any support that the
parties could not contract away the prohibition against setoff.
                                                     8
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 9 of 18 PageID #:1221



Letter indicates that certain aspects of the Loan Agreement did not reach the IRA Spielman

transferred to Signature’s control. Nor can the Court conclude from the Confirmation Letter that

it did not include all parties to the Loan Agreement, where it was addressed to “Mr. Ron

Spielman, Sound Solutions et al.” Doc. 38-8. Because the Confirmation Letter specifically

references the Loan Agreement and its defined terms, and indicates an intent to change certain

elements of the Loan Agreement, the Court treats it as a modification of the Loan Agreement

instead of as a standalone contract. 4

        Signature contends that doing so means that, pursuant to the Loan Agreement’s terms, all

parties to the Loan Agreement needed to sign the Confirmation Letter for it to have legal force.

Of the Borrowers, only Spielman signed, differentiating the Confirmation Letter from the

numbered amendments to the Loan Agreement. And Spielman did not indicate that he signed on

behalf of any of the three companies then also parties to the Loan Agreement. Wishnia argues,

however, that Signature waived strict compliance with the modification requirement because it

drafted the letter and then accepted the transfer of the IRA from High Tower to Signature. See

Barnes v. Nw. Repossession, LLC, 210 F. Supp. 3d 954, 964 (N.D. Ill. 2016) (“[U]nder Illinois

law, ‘a contracting party may waive provisions beneficial to it or waive strict compliance by

conduct or actions indicating that strict compliance with a particular provision will not be

required.’” (quoting In re Krueger, 192 F.3d 733, 738 (7th Cir. 1999))). Because the Court

cannot rule out such a possibility, Signature cannot rely on this technical argument for dismissal

of Wishnia’s breach of contract claim at the pleadings stage.




4
 Because the Confirmation Letter requires interpretation of the Loan Agreement, even treating the two
separately, the Court would have to read them together to resolve Wishnia’s breach of contract claim.
                                                   9
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 10 of 18 PageID #:1222



       B.      Spielman’s Compliance with the Loan Agreement’s Material Terms

       Signature also argues that Wishnia cannot pursue the breach of contract claim because

the Borrowers, including Spielman, had defaulted prior to Signature’s alleged breach. “A party

cannot sue for breach of contract without alleging and proving that he has himself substantially

complied with all the material terms of the agreement,” meaning that “a material breach of a

contract will excuse the other party’s performance.” Costello v. Grundon, 651 F.3d 614, 640

(7th Cir. 2011) (citations omitted) (internal quotation marks omitted). To determine whether a

breach is material, the Court considers “whether it is ‘so substantial and fundamental as to defeat

the objects of the parties in making the agreement, or whether the failure to perform renders

performance of the rest of the contract different in substance from the original agreement.’”

InsureOne Indep. Ins. Agency, LLC v. Hallberg, 976 N.E.2d 1014, 1027, 2012 IL App (1st)

092385, 364 Ill. Dec. 451 (2012) (quoting Vill. of Fox Lake v. Aetna Cas. & Sur. Co., 534

N.E.2d 133, 141, 178 Ill. App. 3d 887, 128 Ill. Dec. 113 (1989)); Sahadi v. Cont’l Ill. Nat’l Bank

& Tr. Co. of Chicago, 706 F.2d 193, 196 (7th Cir. 1983) (“[T]he determination of ‘materiality’ is

a complicated question of fact, involving an inquiry into such matters as whether the breach

worked to defeat the bargained-for objective of the parties or caused disproportionate prejudice

to the non-breaching party, whether custom and usage considers such a breach to be material,

and whether the allowance of reciprocal non-performance by the non-breaching party will result

in his accrual of an unreasonable or unfair advantage.”).

       Wishnia acknowledges that Signature issued two formal notices of default in January and

April 2014. But the FAC does not specify the basis for these notices of default, and the parties

do not address whether the defaults amounted to material breaches of the Loan Agreement.

Presumably, a notice of default indicates that the defaulting party has materially breached the



                                                10
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 11 of 18 PageID #:1223



agreement. But without additional details as to the underlying basis for the default and the

surrounding circumstances, the Court cannot make this factual determination at the motion to

dismiss stage. See Sahadi, 706 F.2d at 196–97 (noting that the issue of materiality “must be

resolved with reference to the intent of the parties as evidenced in large part by the full

circumstances of the transaction, thus making these issues especially unsuited to resolution by

summary judgment”); Griffin v. U.S. Bank Nat’l Ass’n, No. 15 CV 6871, 2018 WL 1621024, at

*2 (N.D. Ill. Apr. 4, 2018) (refusing to dismiss breach of contract claim at motion to dismiss

stage based on plaintiff’s default on his loan, noting that the Seventh Circuit has rejected the

argument that “any failure by a borrower to perform under the contract precludes a borrower

from bringing a breach of contract claim against a lender”); William Blair & Co. v. FI

Liquidation Corp., 830 N.E.2d 760, 779, 358 Ill. App. 3d 324, 294 Ill. Dec. 348 (2005) (refusing

to find a breach material at summary judgment where the contract did not specify whether the

breach was material and no “other conclusive indication [existed] that the parties intended that

such a breach would be material”).

       C.      Signature’s Rights upon Default

       Finally, Signature argues that Wishnia cannot state a valid breach of contract claim

because § 18(d) of the Loan Agreement allowed Signature to disregard the Confirmation Letter

upon the occurrence of an Event of Default. Specifically, Signature highlights that, after

declaring an Event of Default, § 18(d) allowed Signature to, without notice or demand to

Spielman or the other Borrowers, “otherwise modify, amend or change the terms of any

promissory note or other agreement, document or instrument . . . executed by a Borrower and

delivered to Lender.” Doc. 38-2 § 18(d). As such, Signature claims it could take additional

collateral, such as Spielman’s IRA, and apply it toward the outstanding obligations under the



                                                 11
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 12 of 18 PageID #:1224



Loan Agreement. Construing all allegations in favor of Wishnia at this stage, the Court

questions whether the Confirmation Letter amounts to an agreement “executed by a Borrower

and delivered to Lender” and cannot find that § 18(d) clearly allowed Signature to use the IRA to

setoff the obligations under the Loan Agreement. Signature’s interpretation—that it could take

any security and apply it to the outstanding obligations and modify any other agreements upon

an Event of Default—would render meaningless its agreement in the Confirmation Letter that it

would not treat the IRA as security for any obligations arising under the Loan Agreement or

exercise any setoff rights against the IRA. And, pursuant to the rules of contract interpretation,

under which the Court is to “give effect to the intent of the parties” as “derived from the

language of the document, read as a whole and construed in connection with the circumstances

surrounding its execution,” the Court “has a duty to harmonize seemingly discordant provisions

of a contract to avoid a construction that would render some of those provisions meaningless.”

Standlee v. Bostedt, --- N.E.3d ----, 2019 IL App (2d) 180325, ¶ 55 (2019).

       Signature also contends that, because of his earlier assent to § 18 of the Loan Agreement,

Spielman knew that Signature could assert a right to additional collateral upon an Event of

Default. But such knowledge would appear to be precisely the reason why Spielman obtained

Signature’s agreement in the Confirmation Letter not to exercise any setoff rights it may have

against Spielman’s IRA. Viewed another way, one could argue that Signature’s waiver of those

rights and agreement that the IRA did not constitute security for the Borrowers’ obligations in

the Confirmation Letter expressly modified the rights Signature had pursuant to § 18(d) of the




                                                 12
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 13 of 18 PageID #:1225



Loan Agreement. 5 Therefore, at this stage, the Court cannot find that the express terms of the

Loan Agreement bar the breach of contract claim, and so this claim may proceed to discovery. 6

II.     Breach of Fiduciary Duty (Count II)

        In addition to his breach of contract claim, Wishnia alleges that Signature breached its

fiduciary duty to Spielman by using the IRA to setoff the obligations under the Loan Agreement.

Under Illinois law, to establish a breach of fiduciary duty, Wishnia must allege that (1) a

fiduciary duty existed, (2) Signature breached that duty, and (3) the breach of the duty

proximately caused damages. Gross v. Town of Cicero, Ill., 619 F.3d 697, 709 (7th Cir. 2010).

Wishnia alleges that 26 U.S.C. § 408 prohibits IRA custodians from creating a forfeiture of funds

to offset debts and that, as the custodian and/or trustee of the IRA, Signature owed Spielman a

duty to transfer funds out of the IRA only as Spielman directed and not to misappropriate funds

from the account. Signature instead claims that it did not owe Spielman any fiduciary duties.

        Signature first claims that § 408 does not prohibit custodians from creating forfeitures,

relying on In re Commissioner of Banks & Real Estate, 764 N.E.2d 66, 122–23, 327 Ill. App. 3d

441, 261 Ill. Dec. 775 (2001). But in that case, the court only found that § 408(a)(4), which

provides that an account meets the qualifications for an IRA if “[t]he interest of an individual in

the balance in his account is nonforfeitable,” did not apply to the situation before it, in which the

court needed to determine whether a cash shortage could be allocated to IRA accounts. Id. The


5
  For this reason, USX Credit Corp. v. Lichterman, 876 F.2d 1283 (7th Cir. 1989), is distinguishable. In
USX, the court noted that a clause similar to that in § 18(d) remained in force where, among other things,
the enforcing party did not waive any obligations in writing. Id. at 1286.
6
  The parties also dispute whether Signature properly perfected its security interest in the Spielman IRA.
The Court need not address this issue at this time, although it notes that, in § 18(e) of the Loan
Agreement, each Borrower agreed that its obligations under the Loan Agreement were unconditional,
regardless of the “failure by Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for Borrowers’ Obligations.” Doc. 38-2 § 18(e)(iii). Nor
does the Court need to address Wishnia’s argument that § 18(d) is unconscionable.
                                                      13
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 14 of 18 PageID #:1226



Illinois Appellate Court did not determine, as Signature appears to argue, that § 408 allows a

bank to offset a borrower’s defaulted loan debt with his IRA. See id. at 123 (citing Goldblatt v.

Fed. Deposit Ins. Corp., 105 F.3d 1325, 1329 (9th Cir. 1997), for the proposition that § 408(a)(4)

“precludes a bank from offsetting a borrower’s defaulted loan debt with the borrower’s IRA

deposit and it prohibits forfeiture of IRA assets in the criminal context in some cases”). This,

then, does not preclude Wishnia’s fiduciary duty claim. 7

        Signature also argues that § 408 does not create a fiduciary duty and that Illinois does not

impose any additional fiduciary duties to those set forth between a bank and its customer. Even

if § 408 does not create a duty, Wishnia’s fiduciary duty claim does not solely depend on § 408

as the source of that duty. Signature ignores the TAC’s allegations of Signature’s role as

trustee/custodian of the IRA, see Doc. 38 ¶¶ 57–59, claiming instead in reply that Wishnia seeks

to amend his complaint in response by relying on such allegations, see Doc. 45 at 1–2 (claiming

that Wishnia is “grasping, trying post-hoc to find a reason why Signature should be liable” and

“[a]ttempting to amend a complaint through a response to a motion to dismiss”). “Under Illinois

law an IRA is a ‘special deposit’ created by an express agreement or other circumstances that

impliedly create a trust between the depositor and the Bank.” Masi v. Ford City Bank & Tr. Co.,

779 F.2d 397, 399 (7th Cir. 1985); First Nat’l Bank of Blue Island v. Philp’s Estate, 436 N.E.2d

15, 16–17, 106 Ill. App. 3d 360, 62 Ill. Dec. 433 (1982) (finding a custodial IRA created a

bailment with “an agreement that the money or chattel is to be returned intact on demand”). In

such a trust relationship, which Wishnia alleges existed between Signature and Spielman, the

bank owes a fiduciary duty to the depositor. Masi, 779 F.2d at 399, 401. While Signature relies

on cases indicating that § 408 does not impose any duties on IRA custodians, those cases

7
 Despite Signature’s representations to the contrary, Wishnia does not attempt to assert a separate claim
based solely on § 408(a), instead grounding his claim in the accepted state common law claim for breach
of fiduciary duty.
                                                   14
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 15 of 18 PageID #:1227



addressed custodial IRAs and recognized that “[t]rustees of discretionary accounts may be

subject to other obligations that give rise to fiduciary duties.” Hines v. FiServ, Inc., No. 8:08-cv-

2569-T-30AEP, 2010 WL 1249838, at *2–3 (M.D. Fla. Mar. 25, 2010) (distinguishing custodial

IRA at issue with that in Masi). Here, Wishnia alleges that Signature treated the Spielman IRA

as an inherited IRA, with Spielman filling out a traditional IRA account application. Nothing in

the FAC or the attached documents indicates that Signature disclaimed any fiduciary duty, nor

are any additional details of the trust agreement before the Court at this time. Cf. Tucker v. Soy

Capital Bank & Tr. Co., 974 N.E.2d 820, 829, 2012 IL App (1st) 103303, 363 Ill. Dec. 23 (2012)

(noting that contract between bank and customer excluded bank from having specific duties and

that courts do not recognize additional duties to those in a contract between such parties); Hines,

2010 WL 1249838, at *2 (noting that the IRA contract expressly disclaimed any fiduciary duty).

But any failure to include these additional details does not warrant dismissal. Although

discovery may prove otherwise, Wishnia has sufficiently alleged a fiduciary duty based on

Signature’s role as the trustee or custodian of Spielman’s IRA. See Masi, 779 F.2d at 399

(finding that bank breached its fiduciary duties under an IRA agreement by setting off

depositor’s obligations under a loan with funds in the IRA); Cagan v. W. Suburban Bank, No. 90

C 5582, 1992 WL 80966, at *9 (N.D. Ill. Apr. 15, 1992) (acknowledging that trust instruments

provide contours of bank’s duties as trustee but finding that, at the motion to dismiss stage,

plaintiff’s allegations of the bank’s role as trustee of IRAs sufficiently established a fiduciary

duty).

III.     Conversion (Count III)

         Conversion “is the unauthorized assumption of the right to possession or ownership of

personal property belonging to another.” Cordes & Co. v. Mitchell Cos., 605 F. Supp. 2d 1015,



                                                 15
    Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 16 of 18 PageID #:1228



1024 (N.D. Ill. 2009). To state a claim for conversion under Illinois law, Wishnia must allege

(1) Spielman had a right to the property at issue; (2) Spielman had an “absolute and

unconditional” right to the immediate possession of the property; (3) Spielman made a demand

for possession; and (4) Signature wrongfully and without authorization assumed control,

dominion, or ownership over the property. Stevens v. Interactive Fin. Advisors, Inc., 830 F.3d

735, 738 (7th Cir. 2016). Signature repeats its argument that § 18(d) of the Loan Agreement

authorized Signature to apply any collateral, including the IRA, to the Borrowers’ outstanding

obligations, meaning that Spielman did not have an absolute and unconditional right to

possession of the funds in the IRA or that Signature acted without authorization in assuming

control of these funds. But, as the Court noted in connection with the breach of contract claim, it

cannot at this stage conclude that § 18(d) gave Signature such a right in light of the language of

the Confirmation Letter. Because Wishnia has adequately alleged the elements of a conversion

claim, the Court allows it to proceed to discovery.

IV.     Promissory Estoppel (Count IV)

        To state a claim for promissory estoppel, Wishnia must allege (1) Signature made an

unambiguous promise to Spielman, (2) Spielman reasonably and justifiably relied on the

promise, (3) Spielman’s reliance was expected and foreseeable by Signature, and (4) Spielman

relied on the promise to his detriment. Quake Constr., Inc. v. Am. Airlines, Inc., 565 N.E.2d 990,

1004, 141 Ill. 2d 281, 152 Ill. Dec. 308 (1990). Signature challenges Wishnia’s promissory

estoppel claim based on a similar argument, that Spielman’s reliance on Signature’s promise in

the Confirmation Letter not to exercise its setoff rights against the IRA was not reasonably

foreseeable in light of the default provisions of the Loan Agreement. 8 Specifically, Signature


8
 Signature does not argue that this claim fails because an express agreement, in this case the Loan
Agreement and Confirmation Letter, addresses the issue. See Matthews v. Chicago Transit Auth., 51
                                                  16
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 17 of 18 PageID #:1229



argues that, given the clear terms of the Loan Agreement, Signature’s agreement to waive its

setoff rights was conditioned on the Borrowers’ compliance with the Loan Agreement so as not

to cause an Event of Default. But, aside from relying on § 18(d), Signature does not point to any

allegations of the TAC that conclusively establish that Signature could not expect Spielman to

rely on Signature’s waiver of setoff rights. And, as already discussed, the Court cannot find at

this stage that the Confirmation Letter did not modify § 18(d) or was conditional on avoidance of

a default. Cf. Thacker v. Menard, Inc., 105 F.3d 382, 385 (7th Cir. 1997) (noting that, in light of

the written terms of the parties’ agreement, plaintiffs “could not reasonably expect to rely on oral

representations” that contradicted those terms). The TAC sufficiently alleges that Signature

made the promises in the Confirmation Letter to induce Spielman to transfer the IRA to

Signature with the knowledge that Spielman would only transfer the IRA if Signature agreed to

the conditions in the Confirmation Letter. The parties can further address the foreseeability of

Spielman’s reliance in discovery.

        Alternatively, Signature contends that the Court should dismiss this claim because

enforcing its alleged waiver of setoff rights would reward Spielman. Signature relies on

promissory estoppel’s equitable purpose to avoid injustice as support. See Anderson v. Catholic

Bishop of Chicago, 759 F.3d 645, 651 (7th Cir. 2014) (“Under Illinois law, promissory estoppel

is a theory that allow relief where a promise has been made that was relied upon by the promisee

to his detriment such that it would be a fraud or injustice not to enforce the promise.”). But

Signature offers no suggestion that considerations of injustice factor into whether Wishnia has

properly pleaded his claim. And the arguments concerning injustice go both ways. Wishnia, on

behalf of Spielman, maintains that Signature committed an injustice by refusing to honor the

N.E.3d 753, 779, 2016 IL 117638, 402 Ill. Dec. 1 (2016) (“Application of promissory estoppel is proper
only in the absence of an express agreement.”). The Court therefore does not address this issue or
whether Wishnia has properly pleaded the claim in the alternative to his breach of contract claim.
                                                  17
  Case: 1:18-cv-04333 Document #: 46 Filed: 04/16/19 Page 18 of 18 PageID #:1230



Confirmation Letter’s commitments. Signature contends that Wishnia, through the assignment,

should not benefit from Spielman and his co-Borrowers’ defaults, which left Signature with a

loss. Signature’s argument appears to be an attempt to raise the affirmative defense of unclean

hands. See Long v. Kemper Life Ins. Co., 553 N.E.2d 439, 440–41, 196 Ill. App. 3d 216, 142 Ill.

Dec. 925 (1990) (explaining that the affirmative defense of unclean hands “precludes a party

from taking advantage of his own wrong” and “applies if the party seeking equitable relief is

guilty of misconduct, fraud or bad faith toward the party against whom relief is sought if that

misconduct is connected with the transaction at issue”). At the motion to dismiss stage, the

Court refuses to engage in the type of factfinding and weighing that consideration of this defense

would require. This does not foreclose Signature from raising the argument after discovery. At

this time, however, the Court finds that Wishnia has sufficiently alleged a claim for promissory

estoppel.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Signature Bank’s motion to dismiss [40].




Dated: April 16, 2019                                        ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                18
